department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil numbers date de tt ed a contact person - identification_number telephone number employer_identification_number legend council state county university college agency x y dear sir or madam this letter responds to the request of attorneys for council dated date for rulings regarding the federal_income_tax consequences of the proposed transaction described below under sec_501 sec_512 and sec_513 of the internal_revenue_code code council is a state nonprofit corporation which was formed over ten years ago to promote community and economic development in county council is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and is classified as a public charity under sec_509 and sec_170 the board_of directors of council is composed of both city and county officials including the mayors of the cities of x and y both located in county the county commissioner the county executive and independent members of the community since its formation council a partnership of local_government and the private sector has conducted community and economic development projects for county state county is a rural county with a population less than big_number county is plagued by stagnant job growth and low per-capita income the general education level of county is below the state average the opportunity for business expansion in county is constrained by its largely unskilled undereducated workforce county has had chronic unemployment for several years based upon income and education statistics the residents of county typically have ranked below other counties in state for instance county had the highest unemployment rate among all counties in state for the year this was during a period when state’s unemployment rate had dropped to one of its lowest annual jobless rates and was below the national average also county has been designated a labor surpius area by the united_states department of labor to be designated as a labor surplus area the county must have an unemployment rate of at least above the national average for the previous two calendar years the state department of economic and community development department’ annually designates economically distressed counties for special consideration in various economic development incentive programs administered by state a special enhancement county such counties are considered to have severe economic problems and to which state wants to offer special consideration in future economic development activities these designations are based on a county being among the ten worst in state based on one of the following factors unemployment per capita market income or poverty in addition the commissioner of department has the discretion to designate a county as a special enhancement county based on other distressed factors as a result of its high unemployment and other distress factors the department has designated county as a special enhancement county one of council’s stated missions is to promote the creation of jobs for the citizens of county and the development of new business and industries and the retention and expansion of existing businesses and industries within county also council has focused on educational projects for building a well-trained workforce in county attractive to new and existing business and industry council has partnered with both university and college to bring educational_services to the residents of county council has recently partnered with state technology center to improve classroom lab facilities council primarily receives its financial support from county government and the incorporated cities in county council also receives financial support from local citizens local businesses and industries and certain projects developed by council council has been devoting its resources to programs to stimulate economic development in county council serves county in recruiting new industry as well as serving existing industry for example council previously secured federal and state grants and coordinated local matching funds to build a speculative industrial building in county to attract industry and retain current employers and provide assistance to existing businesses so that they may remain in county due to the high unemployment in county and council’s goals for industrial recruitment and retention to create jobs in county for the unemployed and underemployed council proposes to develop and construct certain industrial buildings in county to attract businesses as potential tenants of industrial buildings industry sectors targeted for recruitment include transportation equipment metal fabricating plastics warehouse and distribution printing and publishing council has a planned strategy for recruiting businesses to these sectors including among others targeted advertising networking with all local regional and state economic development organizations prospecting trips and trade_show attendance council has had previous success with a prior industrial speculative building and would like to continue this effort specifically to accomplish these additional industrial projects council would acquire title to certain land by way of a gift from the city x or from another supporting governmental entity county will provide a grant to council to enable it to begin construction of the industrial project the balance of the industrial project financing would come from funds to be provided by a bank upon completion of the industrial project council would lease the industrial building to an industrial tenant on a long-term basis with a possible option to purchase council will set the lease payments at an amount at least sufficient to amortize the bank loan it is anticipated that the lease payment will be at fair_market_value the bank will be granted a mortgage on the industrial project and will receive an assignment of the payments made pursuant to the lease agreement between council and the industrial tenant any funds derived from council in the development construction ownership and leasing of the proposed industrial building not used to pay the bank loan will be used by council towards furthering its mission of promoting the creation of jobs for county and the development of new and the retention of current businesses you have requested the following rulings the development construction ownership and leasing of the proposed industrial building will not adversely affect the council’s tax-exempt status under sec_501 of the code the development construction ownership and leasing of the proposed industrial buildings will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code the gross_income generated by the leasing of the proposed industrial buildings will not constitute unrelated_business_taxable_income within the meaning of sec_512 of the code sec_501 of the code provides in part for an exemption from federal_income_tax for corporations organized and operated exclusively for charitable scientific or educational_purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations otherwise exempt from federal_income_tax under sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means with certain modifications provided in subsection b the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions sec_512 of the code provides that all rents_from_real_property are excluded from the term unrelated_business_taxable_income except in the case of amounts derived from debt- financed property as defined in sec_514 sec_513 of the code defines the term unrelated_trade_or_business in the case of any organization subject_to the tax imposed by sec_511 as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions sec_1_501_c_3_-1 of the income_tax regulations regulations provides that the term charitable’ is used in sec_501 of the code in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is with certain exceptions includable in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that the term trade_or_business has the same meaning it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 d of the regulations provides that gross_income is derived from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities that generate the particular income in question - the activities that is of producing or distributing the goods or performing the service involved - and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of any exempt_purpose and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services for which the gross_income is derived must contribute importantly to the accomplishment of those purposes o sec_514 of the code provides that the term debt financed property does not include any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable purpose sec_1_514_b_-1 of the regulations states that the principles applicable in determining whether the use of any property is substantially related to the exempt_purpose of the organization are contained in sec_1_513-1 in rev_rul 1974_2_cb_162 an organization was formed for the relief of poverty the elimination of prejudice the lessening of neighborhood tensions and the combating of community deterioration in certain economically depressed areas through a program of financial assistance and other aid designed to improve economic conditions and economic opportunities in these areas in furtherance of these objectives the organization devoted its resources to programs designed to stimulate economic development in high-density urban areas inhabited mainly by low-income minority or to other disadvantaged groups the organization made loans and purchased equity interests in businesses unable to obtain funds from conventional sources because of financial risks associated with their location and or because of being owned by members of a minority or other disadvantaged group the organization qualified for exemption under sec_501 of the code in revrul_76_419 1976_2_cb_146 a nonprofit organization was formed with the objectives of the relief of poverty dependency chronic unemployment and underemployment and the reduction of community tensions in an economically depressed community in furtherance of these purposes the organization encouraged industrial enterprises to locate new facilities in the economically depressed area in order to provide more employment opportunities for low-income residents the organization purchased blighted land in the depressed area and converted it into an industrial park lots in the industrial park were leased to industrial enterprises on terms sufficiently favorable to attract tenants to the area tenants were required by their lease with the organization to hire a significant number of presently unemployed persons in the area and to train them in needed skills the organization in selecting tenants for the industrial park considered only those industrial enterprises whose hiring policies conformed to current fair employment law enterprises that had initial requirements for jow skill workers were favored over those with initial high skill job requirements since the former were of greater immediate benefit to the surrounding depressed community the area in which the organization was active had been identified by governmental authorities as having a high ratio of unemployed and underemployed low-income people by inducing industrial enterprises to locate in an economically depressed area council is similarly devoting its resources to uses that benefit the community the types of businesses council seeks to attract to the industrial park are those that favor low skilled workers since such jobs are of greater immediate benefit to the surrounding depressed county this in turn will promote the creation of jobs for the citizens of county and wilt promote the development of new businesses and industries and expansion of existing businesses and industries within county similar to the organization in revrul_76_419 above the council's activities including the proposed development construction ownership and leasing of the industrial buildings will serve not only to relieve poverty through the creation of new jobs in county but also to lessen community tensions caused by the lack of jobs and job opportunities in the area council's dw activities by creating an industrial park out of a blighted_area are combating community deterioration as well therefore this activity will not affect council's exempt status under sec_501 of the code moreover since the leasing of the proposed industrial buildings will be substantially related to council’s exempt purposes the property will not constitute debt financed property within the meaning of sec_514 of the code even though debt will be incurred by council in the construction process therefore the gross_income derived by council from leasing the buildings to commercial tenants will not be unrelated_business_taxable_income because it will be excluded under sec_512 as rents_from_real_property accordingly based on the information and representations submitted we are ruling as follows the development construction ownership and leasing of the proposed industrial building will not adversely affect the council's tax-exempt status under sec_501 of the code the development construction ownership and leasing of the proposed industrial buildings will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code the gross_income generated by the leasing of the proposed industrial buildings will not constitute unrelated_business_taxable_income within the meaning of sec_512 of the code this ruling is directed only to the organization that requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent this ruling is limited to the applicability of the provisions of sec_501 sec_512 and sec_513 of the code and does not purport to rule on any facts that were not represented in the ruling_request as supplemented or on any changes of those facts this ruling is based on the understanding that there will be no material changes in the facts upon which it is based if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
